Citation Nr: 0943137	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  04-31 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1987 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, and a February 2004 rating decision by the RO 
in Detroit, Michigan.  In May 2007, the Board remanded this 
case back to the RO for further development.   
 

FINDINGS OF FACT

1. The Veteran does not have a left foot disorder that was 
incurred or aggravated during or as a result of active 
service.

2. The Veteran is diagnosed with dysomnia that was not 
incurred or aggravated during or as a result of active 
service.  

3.  The Veteran does not have a sleep disorder that was 
incurred or aggravated during or as a result of active 
service, nor may be presumed to have been so incurred or 
aggravated.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a left foot disorder are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2. The criteria for the establishment of service connection 
for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in August 2003, September 2003, 
March 2005, and May 2007 that fully addressed all notice 
elements.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  In July 2009, the RO also 
ascertained that although the Veteran reported that he was in 
receipt of Social Security Administration benefits, that 
agency reported that it had no medical records on file 
pertaining to the Veteran.  Additionally, the Veteran was 
afforded VA examinations in October 2003, February 2005, and 
September 2009.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995). 

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below, provided that 
such disability became manifest during active service or not 
later than December 31, 2006 and by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)).

Among the signs or symptoms which may be manifestations of 
undiagnosed illness are fatigue, sleep disturbances, muscle 
pain, and joint pain.  38 C.F.R. 
§ 3.317(b).  However, the identification of a diagnosis, per 
se renders consideration of an "undiagnosed illness" under 
statute and regulation inappropriate.  See VAOGCOP 8-98 (In 
addressing the question of whether VA may pay compensation 
under 38 U.S.C. A. § 1117 for disability manifested by 
symptoms that either elude diagnosis or are attributed to a 
poorly- defined disease such as chronic fatigue syndrome or 
fibromyalgia, it is held that section 1117(a) authorizes 
service connection on a presumptive basis only for disability 
arising in Persian Gulf veterans due to "undiagnosed illness" 
and may not be construed to authorize presumptive service 
connection for any diagnosed illness, regardless of whether 
the diagnosis may be characterized as poorly defined.).

Manifestations of undiagnosed illnesses are presumed service 
connected unless there is affirmative evidence that an 
undiagnosed illness was not incurred in service or was 
instead caused by a supervening condition. See 38 C.F.R. § 
3.317 (c)(1)(2).

Thus, in order to establish service connection under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must present 
evidence that he or she is a Persian Gulf veteran who (1) 
exhibits objective indications; (2) of a chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
or more not later than December 31, 2006; and (4) such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a).

Gutierrez v. Principi, 19 Vet. App. 1, 7 (2005).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Service connection for a left foot disability

The Veteran seeks service connection for a left foot 
disability.  Having carefully considered the record, the 
Board finds that the evidence does not show a connection 
between his currently diagnosed disorder and his military 
service.  Thus, the Veteran's claim for service connection 
for a left foot disability is denied.

The Veteran's service treatment records from July 1987 show 
that the Veteran fractured the third metatarsal on his left 
foot.  Records from August 1987 indicate that the Veteran's 
foot was "feeling better."  The records also show that the 
Veteran sprained his right ankle in January 1990.  

In October 2003, the Veteran underwent a VA examination.  He 
reported constant heel pain since 1991, particularly in the 
morning when he first bears weight on his feet.  Upon 
physical examination, the examiner found the Veteran's 
plantar fascias bilaterally are tender to palpation, right 
greater than left.  The examiner diagnosed plantar fasciitis, 
bilateral, right worse than left.  The examiner did not 
indicate whether the Veteran's condition was related to his 
active service.  

The Veteran underwent another VA examination in February 
2005.  That examiner diagnosed bilateral pes planus, left 
greater than right, and right ankle strain.  The examiner 
opined that the Veteran's foot disabilities were at least as 
likely as not caused by, a result of, or aggravated by 
service.  The examiner further noted that the Veteran's pes 
planus was not diagnosed during service, but the Veteran did 
not know whether or not he had the condition while in 
service.

In August 2005, the Veteran submitted in a statement in which 
he claimed that the pain in his left foot was present since 
he finished boot camp in 1987.  He alleged that the pain had 
worsened over time.  

The Veteran underwent another VA examination in September 
2009.  This examiner noted that the Veteran sustained a third 
metatarsal stress fracture of the left foot in 1987.  
According to his service treatment records, the Veteran was 
last seen for treatment in August 1987 and only had slight 
pain and tenderness at that time.  There are no additional 
records of complaint of foot pain until 2004.  

Upon examination of his left foot, the examiner found 
tenderness at the insertion of plantar fascia over heel and 
tender at third and fourth metatarsal joints and along dorsum 
of foot over third and fourth metatarsals.  The examiner also 
found mild pes planus.  

As to the question of whether a left foot disorder was 
incurred in or as a result of active service, the examiner 
noted that while the Veteran had a toe stress fracture during 
service, he had been treated in service and had no treatment 
since service discharge through 2004.  The examiner noted 
that an x-ray from 2004 shows that the fracture had healed.  
The examiner stated that such disorders are usually 
uncomplicated fractures that would not be expected to cause 
ongoing problems.  

The examiner specifically found that while the Veteran has 
bilateral foot problems, bilateral pes planus, and bilateral 
plantar fasciitis, none of these conditions are caused by a 
metatarsal fractures - the specific in-service incident.  
Finally, the examiner stated that the Veteran's obesity is a 
strong risk factor for his conditions and is the most likely 
cause of his foot conditions.  The Board notes that in 
September 2009, the Veteran was six feet tall, and weighed 
380 pounds.

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The preponderance of the evidence is against the claim.  
Firstly, a grant of service connection based upon Persian 
Gulf War service is not appropriate.  The Veteran's foot 
symptoms have been diagnosed as involving pes planus and 
plantar fasciitis, rendering presumptive service connection 
not warranted.  Gutierrez, supra.  

A grant of direct service connection is also not appropriate.  
The September 2009 VA examiner accounted for the foot injury 
during service and provided an explanation for why the injury 
would not cause the Veteran's current foot disabilities.  
Additionally, the examiner also provided a likely cause for 
his current disabilities; specifically, the Veteran's 
obesity.  Conversely, the February 2005 examination report 
states that the examiner found that there was tenderness to 
palpation at the top of the left foot. The examiner, however, 
did not attribute the tenderness to any diagnosis.  While the 
examiner opined that the Veteran's foot disability is likely 
related to service, she did not provide any explanation for 
this opinion, nor account for the Veteran's obesity or other 
factors.  

After review of the evidence as a whole, the Board finds the 
evidence against the claim, particularly the September 2009 
VA opinion, to be more probative than the evidence in favor 
of the claim.  Therefore, the Veteran's claim for service 
connection for a left foot disorder is denied.  


Service connection for sleep apnea

Regarding the Veteran's sleep apnea claim, there is no 
evidence of a medical diagnosis for this disorder.  VA 
treatment records, dated July 2004, showed that the Veteran 
underwent a sleep study, but no diagnosis of sleep apnea was 
given.  The record shows that the sleep study revealed no 
apneas, but showed 16 hypopneas.  He was diagnosed with 
dyssomnia associated with upper airway resistance syndrome, 
and was issued a CPAP machine.

As per the May 2007 remand, the Veteran underwent an 
additional VA examination in September 2009.  During that 
exam, the examiner again determined that the Veteran did not 
have sleep apnea.  Rather, he diagnosed him with sleep 
hypopnea, which had been previously documented during his 
July 2004 study.  The examiner noted that neither the Veteran 
nor his wife felt that a diagnosis of sleep apnea was 
appropriate.  Because the Veteran had no medical care for 
sleep issues while in service and did not seek medical care 
for his current disorder until 2004, 13 years after discharge 
from service, the examiner opined that his condition was not 
caused by his military service. 


The preponderance of the evidence is against the claim.  A 
grant of service connection based upon Persian Gulf War 
service is not appropriate.  The Veteran's  symptoms have 
been specifically diagnosed as dysomnia.  A specific 
diagnosis renders presumptive service connection 
inappropriate.  Gutierrez, supra.  

There is no other medical evidence indicating that the 
Veteran may have sleep apnea or any other sleep disorder 
caused by his military service.  Without proof of a present 
disability, no valid claim is presented.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  By "disability" is meant "an 
impairment in earnings capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and "increase 
in disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect."). Since 
there is no medical evidence of a sleep apnea diagnosis and 
his diagnosed condition is not related to his active duty, 
service connection must be denied.  38 C.F.R. § 3.303.


ORDER

Service connection for a left foot disability is denied.

Service connection for a sleep disorder is denied.




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


